DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/26/2022 has been entered.
Response to Amendment
Applicant amendment filed 09/26/2022 has been entered and is currently under consideration.  Claims 1-16 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US2016/0273516 of record) hereinafter Smith in view of Yarbrough et al. (US 2017/0002792 of record) hereinafter Yarbrough and Hancock et al. (US 2014/0301859 of record) hereinafter Hancock.
Regarding claim 1, Smith teaches:
A method of making a reinforcing structure for a wind turbine blade through a moulding process(abstract), the method comprising:
providing a mould ([0073]);
arranging one or more pultruded strips (Fig 3: strips 32) in the mould to form the reinforcing structure ([0073]), the one or more pultruded strip(s) having one or more longitudinally-extending grooves (grooves 54; [0071]).
Smith does not explicitly recite bending and/or cracking the one or more pultruded strip(s) along the one or more grooves such that the one or more pultruded strip(s) substantially conform to the transverse curvature of the mould surface to define a plurality of planar strip portions upon completion of the moulding process.
However, bending is necessarily required to obtain the curved spar caps 15a in Fig 1 from the moulding of the flat strips 32 in Fig 3.
Furthermore, in the same field of endeavor regarding molding of turbine components, Yarbrough teaches pultruded strips having grooves such as those in Smith to allow the pultruded strips, or plates, to conform to the curvature of a wind turbine rotor blade during manufacturing to define a plurality of planar strip portions upon completion of the process for the motivation of (Fig 4: channels 110; [0001, 0040]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the molding process as taught by Smith with the bending of the strips to define a plurality of planar strip portions upon completion of the process as taught by Yarbrough in order to allow the pultruded strips, or plates, to conform to the curvature of a wind turbine rotor blade during manufacturing.
Smith in view of Yarbrough does not teach the mould is an elongate mould extending in a longitudinal direction and defining a mould surface at least part of which is concave-curved in transverse cross section.
In the same field of endeavor regarding turbine blades, Hancock teaches an elongate mould extending in a longitudinal direction and defining a mould surface at least part of which is concave-curved in transverse cross section for the motivation of infusing the components and interstitial spaces with resin (Fig 9b: mould-half 37; [0147]).
It would have been obvious ton one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the molding step as taught by Smith in view of Yarbrough with the moulding as taught by Hancock.
Regarding claim 2, Smith in view of Yarbrough and Hancock teaches the method of claim 1.
Smith further teaches wherein the reinforcing structure is a spar cap (spar cap 15a).
Regarding claim 3, Smith in view of Yarbrough and Hancock teaches the method of claim 1.
Smith further teaches stacking a plurality of the pultruded strips in the mould to form a stack in which each strip is flat in transverse cross section (Fig 3; [0073]).
Yarbrough further teaches bending and/or cracking the stack of strips in the mould along at least one groove of at least one strip such that the stack of strips conforms to the transverse curvature of the mould surface (Fig 4: channels 110; [0001, 0040]).
Regarding claim 4, Smith in view of Hancock teaches the method of claim 1.
Hancock further teaches at least partially covering the one or more pultruded strips with a vacuum bagging film to form a sealed region in the mould enclosing the one or more pultruded strips; and removing air from the sealed region such that the vacuum bagging film ([0147]).
Yarbrough further teaches bending and/or cracking the one or more pultruded strips along the one or more grooves.
Smith in view of Yarbrough and Hancock does not explicitly recite that the vacuum bagging film exerts a force on the one or more pultruded strips and causes the one or more pultruded strips to bend and/or crack along the one or more grooves.
However, since the prior art teaches all the steps of the claimed invention, one of ordinary skill would reasonably expect the prior art method to produce in the claimed results as well.
Regarding claim 5, Smith in view of Yarbrough and Hancock teaches the method of claim 1.
Hancock further teaches wherein the mould is a wind turbine blade mould, and the method comprises forming the reinforcing structure in the mould integrally with a shell of the wind turbine blade ([0147]).
Regarding claim 6, Smith in view of Yarbrough and Hancock teaches the method of claim 1.
Smith further teaches wherein the one or more pultruded strips are made from fibre-reinforced polymeric material ([0005, 0082]).
Allowable Subject Matter
Claim 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 16, Smith in view of Yarbrough and Hancock teaches the method of claim 1.
Smith in view of Yarbrough and Hancock does not teach cracking the one or more pultruded strips along each of the one or more grooves to define the plurality of planar strip portions upon completion of the moulding process.
Yarbrough et al. (2018/0058422 of record) hereinafter Yarbrough (2018) teaches cracking or yielding of low stiffness regions of rotor blade components under vacuum pressure while flexing to enable conformance of the overall component to the mold surface ([0027]).  However, Yarbrough is silent as to the structure or makeup of these so called low stiffness regions.  Specifically, Yarbrough does not teach cracking one or more pultruded strips along one or more grooves to define a plurality of planar strip portions upon completion of the moulding process.
The remaining prior art of record fails to teach the above limitation.
Since the prior art of record fails to teach each and every limitation of the claim, claim 16 is indicated for allowable subject matter.
Response to Arguments
Applicant's arguments filed 09/26/2022 have been fully considered but they are not persuasive.
Applicant argues that Smith in view of Hancock does not teach bending/cracking of the pultruded strips.  While the art does not explicitly recite this step, applicant specification discloses that the bending/cracking of the one or more pultruded strips occurs when the one or more pultruded strips is forced against the mold surface via a vacuum bagging process.  The combined teachings of Smith and Hancock compared with the enabling step disclosed by applicant that allows for the bending/cracking to occur makes it clear that the prior art inherently teaches bend/cracking.  Hancock teaches applying a vacuum bagging process to a stack of pultruded strips against a curved mold surface ([0147]).  Smith teaches pultruded strips having the claimed grooves.  Combining the teachings of Smith and Hancock would lead to the vacuum bagging process as disclosed by applicant.  While Smith in view of Hancock does not explicitly recite bending/cracking of the pultruded strips, it would be reasonable for one of ordinary skill in the art to expect a prior art method comprising the same steps as the applicant’s method to result in the same results, absent any further evidence to the contrary.  Furthermore, in the new grounds of rejection above, Yarbrough explicitly recites this limitation.
Applicant argues that the prior art of record fails to teach a plurality of planar strip portions upon completion of the moulding process.  However, Fig 4 of Yarbrough (reproduced below) teaches planar strip portions upon completion.

    PNG
    media_image1.png
    375
    616
    media_image1.png
    Greyscale

For at least the above reasons, the application is not in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361. The examiner can normally be reached M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER A WANG/Examiner, Art Unit 1741                                                                                                                                                                                                        


                                                                                                                                                                                                /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743